Haskell, J.
Assumpsit for the price of two road machines. The defendant claims the contract of sale to have been partly oral and partly in writing, but the court considers the same to be wholly written. The price was two hundred and fifty dollars per machine, delivered free of charge on board boat in Boston, discount for cash within ten days. The machines were seasonably delivered to the carrier and received by the defendant. The contract contained special warranty of excellence in quality and effectiveness in operation. It is contended that the sale was conditioned upon the machines meeting the terms of the warranty, but the contention is unsound. The sale became absolute upon the delivery of the machines to the carrier in Boston. The title then passed to the defendant and the machines became its property and the purchase money became due. If the' machines did not meet the terms of the warranty, the defendant might rescind the sale and return the machines to the vendor and become absolved from liability for the price of them. Nothing short of a return of the machines, or an offer to return them and a refusal to receive them by the vendor, would so operate. There must be actual restoration or its equivalent. Norton v. Young, 3 Maine, 30; Marston v. Knight, 29 Maine, 341; Houghton v. Nash, 64 Maine, 477; Sharp v. Ponce, 76 Maine, *510350; Downing v. Dearborn, 77 Maine, 457; Snow v. Alley, 144 Mass. 551; Morse v. Woodworth, 155 Mass. 249.
Sometime after the machines had been i’eceived, defendant’s mayor met the agent of plaintiff and told him : "We decided that the other machine [a machine of other manufacture] was preferable and had taken the other machines and that his machines were subject to his order.” Ques. "The plaintiffs refused to take them back, did they?” Answer. "Yes.” On cross-examination he testifies, in substance, that plaintiffs’agent claimed that the machines had been sold to the defendant and that the plaintiffs would collect the purchase money if they could.
The plaintiffs’ place of business was in Boston. The machines were sold there. There is where they must be returned if defendant would rescind the sale. Notice that the machines were subject to plaintiffs ’ order in Augusta is neither a return nor an offer to return them; and a refusal to receive them there might well be made. The refusal to take them relates to the place where they were tendered, in Augusta, where plaintiffs were not bound to take them. Had the offer been to return the machines to the plaintiffs in Boston, may be they would have been received. Until they were confronted with a legal offer of rescission, plaintiffs were not required to reject the machines at their peril. The sale was not rescinded, and therefore this action for the purchase money may be maintained.
The defendant might recoup the damages sustained, if any, for breach of plaintiffs’ warranty of the machines if it had elected so to do; but its counsel, at the bar, and in his brief, declines, preferring to rely upon his action to that end. He admits that the plaintiffs are entitled to recover their whole claim if entitled to recover any of it. The discount for cash in ten days is not available to the defendant here.

Defaulted.